—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated August 8, 1994 (People v Correll, 207 AD2d 410), (1) affirming a judgment of the Supreme Court, Queens County (Eng, J.), rendered November 20, 1990, and a judgment of the same court (Berkowitz, J.), rendered December 6, 1990, and (2) modifying an amended judgment of the same court (Berkowitz, J.), also rendered December 6, 1990, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., Pizzuto, Joy and Friedmann, JJ., concur.